Citation Nr: 9920021	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for hearing loss, left ear.  The veteran submitted 
a notice of disagreement in September 1998, and the RO issued 
a statement of the case in September 1998.  The veteran 
submitted a substantive appeal in September 1998.


FINDING OF FACT

Hearing loss of the left ear had its onset in service.


CONCLUSION OF LAW

Sensorineural hearing loss of the left ear was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.309, 3.385 (1998).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had more than 20 years of active service from 
November 1952 to January 1973.

Service department records show that the veteran was awarded 
the Korean Service Medal, the National Defense Service Medal, 
the Combat Infantryman Badge (2nd award), the Republic of 
Korea Presidential Unit Citation, the United Nations Service 
Medal, the Good Conduct Medal (5th award), the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Purple Heart, 
the Vietnam Medal of Honor, 3 Overseas Bars, the Army 
Commendation Medal, and the Bronze Star Medal.

Service medical records at the time of the veteran's 
enlistment examination in 1952 reveal that the veteran's left 
ear hearing was 15/15 for whispered voice.  Subsequent 
examinations in 1960 and 1961 reveal that the veteran's left 
ear hearing was 15/15 for both whispered voice and spoken 
voice.  He was treated for bilateral ear infections in 1968.  

The veteran underwent an audiometric examination in October 
1969.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
15
-
30







Records show that the veteran complained of left earache and 
left ear draining in August 1970 and September 1970.  The 
examiner's impression was otitis externa.

The veteran underwent an audiometric examination in August 
1972.  He reported being exposed to a noise hazard, i.e., a 
B-40 rocket, in 1967, and reported experiencing ringing in 
his ears.

Service medical records at the time of the veteran's 
separation examination in August 1972 reveal that he 
underwent an audiometric examination.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
-
35







The veteran was diagnosed at the time of separation from 
service with bilateral high tone nerve deafness, and hearing 
loss was noted in the examination report.

The veteran underwent a VA audio examination in August 1998.  
He reported a history of being in the infantry on rifle 
ranges, and reported being wounded in Vietnam and having a 
concussion.  On the authorized audiological evaluation for 
the left ear, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
35
45
45







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.  
The veteran was diagnosed with a mild to moderate 
sensorineural hearing loss in the left ear.

Statements of the veteran are to the effect that he served in 
the military as a Light Weapons Instructor, and was exposed 
to weapon firing for approximately 14 or 16 years of active 
service.  He also states that he served as a Drill Instructor 
on firing lines, with weapons, for 3 to 4 weeks of each 8- or 
9-week cycle.  In 1954, the veteran was supplied with cotton 
balls to plug his ears from loud noises.  In the early 
1960's, he was given wax and rubber plugs that were not 
fitted for his ears; later, he was fitted with earplugs.  The 
veteran states that these military assignments contributed, 
in part, to his hearing loss.

The veteran also reported that he was not allowed to use ear 
protection while serving for three years in the Combat Zone 
in Vietnam, due to safety reasons, and that he was exposed to 
gun ships, B-52 bombs, and noises that shook the ground on 
which he stood.  Records show that in 1967, the veteran was 
subjected to a rocket explosion, which threw him into the air 
backward into a bunker, and he received some shrapnel injury 
to the right side of the skull.  The veteran states that 
noise exposure during combat contributed to his hearing loss.

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The evidence shows that the veteran currently has hearing 
loss of the left ear which meets the criteria of 38 C.F.R. 
§ 3.385 (1998).  Hence, service connection can be granted for 
this condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records reveal that in both the 1969 and 1972 
audiometric evaluations of the veteran's left ear, the 
veteran had auditory decibel thresholds in excess of 20 in at 
least one of the frequencies from 500 to 4,000 hertz.  By 
some medical authorities, auditory decibel thresholds of zero 
to 20 represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Service medical records also show that 
the veteran was diagnosed at the time of separation from 
service in 1972 with a mild to moderate sensorineural hearing 
loss in the left ear.  In addition, sensorineural hearing 
loss is a "chronic disease" within the meaning of 38 C.F.R. 
§ 3.309(a) (an "other organic disease of the nervous 
system").  When a chronic disease is shown in service, 
subsequent manifestations of the same disease are service-
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  There are no intercurrent causes shown 
here.

Service documents indicate that the veteran was awarded 
various medals which denote combat participation, and the 
Board finds that he is a combat veteran.  The veteran asserts 
that he has hearing loss due to noise exposure while serving 
in combat areas in Vietnam, and his statements are accepted 
as proof of noise exposure in service.  38 U.S.C.A. 
§ 1154(b).  This evidence, when considered with the overall 
medical evidence that indicates some degree of left ear 
hearing loss beginning in 1969, supports granting service 
connection for hearing loss of the left ear.

Having considered all the evidence, the preponderance of it 
supports the veteran's claim of entitlement to service 
connection for hearing loss of the left ear.  The Board notes 
that all three requirements to establish a claim of service 
connection have been met, and the appeal is granted.  Under 
the circumstances, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss of the left ear is 
granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

